  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 1 of 8 PageID #: 217




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MARK HORTON,                                    )
                                                )
                  Plaintiff,                    )
                                                )
v.                                              )       Case No. 4:17-CV-2324
                                                )
MIDWEST GERIATRIC                               )
MANAGEMENT, LLC,                                )
                                                )
                  Defendant.                    )

                               STIPULATED PROTECTIVE ORDER

           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff Mark Horton

(“Plaintiff”) and Defendant Midwest Geriatric Management, LLC (“Defendant”) (Plaintiff and

Defendant individually, a “Party” or together, the “Parties”) hereby stipulate to, and the Court

hereby ORDERS the following:

           1.     The Parties acknowledge that discovery in this litigation may require the disclosure

of documents and other materials that are personally, commercially, and/or financially sensitive,

contain private medical, financial, and employment information, and/or are otherwise confidential

in nature (hereinafter referred to as “Confidential Information”). All Confidential Information

shall be used solely for the purpose of this litigation and for no other purpose. In no event shall

any person receiving Confidential Information use it for commercial or competitive purposes,

make any public disclosure of the contents thereof except as provided for in this order, or use it in

conjunction with any other litigation. The Parties shall take reasonable and prudent measures to

safeguard the confidentiality of all Confidential Information.




{M0912788.1}
2246175
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 2 of 8 PageID #: 218




           2.      “Confidential Information” consists of documents and information which are

otherwise not publicly available and include, but are not limited to, the following types of

documents and/or information:

                a. Documents containing Plaintiff’s medical, financial, and employment information,

                   including social security number and personnel file;

                b. Documents containing Defendant’s private, confidential, and/or proprietary

                   information with regards to policies, procedures, and practices including, but not

                   limited to, employment applications, employee handbooks, benefit guides, training

                   and instruction materials, job descriptions, and/or investigation notes;

                c. Documents containing Defendant’s trade secrets, financial and commercial

                   information, and/or other competitive information not otherwise publicly available;

                d. Documents that contain personal and highly confidential information about

                   prospective, past, or present employees of Defendant, including social security

                   numbers, financial and employment information, and personnel files; and

                e. Documents that contain information, including third-party information, that is

                   confidential.

           3.      A Party or a third-party may designate any document, deposition testimony,

transcript, exhibit, response to interrogatories, response to requests for admission, and other

written, recorded, or graphic information and materials that it, in good faith, contends constitutes

or contains Confidential Information. In designating Confidential Information, the designating

Party or third-party shall mark the item by imprinting the word(s) “CONFIDENTIAL” on the

document.




{M0912788.1}                                         2
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 3 of 8 PageID #: 219




           4.      With respect to testimony elicited during depositions, whenever counsel for a Party

or a third-party deems that any question or line of questioning calls for the disclosure of

information that should be treated as Confidential Information, counsel may: (i) designate on the

record prior to such disclosure that such information is being designated as “Confidential” or

(ii) give written notice to all other counsel that such information is being designated as

“Confidential” as soon as reasonably practical after receiving a copy of the transcript of the

deposition. A Party or third-party seeking to designate a portion of a deposition transcript as

“Confidential” must designate by page and line numbers within the deposition transcript and may

not designate an entire deposition transcript as “Confidential.”

           5.      The Party receiving any Confidential Information designated as “Confidential”

shall not, directly or indirectly, disclose such Confidential Information to any persons other than:

                a. The Court and its personnel;

                b. Counsel of record and their office associates, legal assistants, and stenographic and

                   clerical employees;

                c. Persons shown on the face of the document to have authored or received it;

                d. Court reporters retained to transcribe testimony;

                e. Any Party, including Defendant’s members, officers and managerial employees;

                f. Any employee, former employee, agent or independent contractor of any Party, or

                   prospective witness who is requested by counsel to assist in the defense or

                   prosecution of this litigation, provided, however, that disclosure of the Confidential

                   Information to said individual may be made only to the extent necessary for the

                   employee, former employee, agent or independent contractor, or prospective

                   witness to provide such assistance;




{M0912788.1}                                         3
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 4 of 8 PageID #: 220




                g. Experts and consultants consulted or retained by any Party or counsel of record for

                   any Party to assist in the prosecution or defense of this litigation; and

                h. On a need-to-know basis to witnesses, jurors, court personnel and others present in

                   a courtroom to whom disclosure is necessary in connection with the preparation

                   for, hearings and trial of this action, and any witnesses during depositions taken in

                   the case as may from time to time reasonably be necessary in prosecution or defense

                   of this action.

           6.      Any Party that seeks to disclose Confidential Information permitted under this

Order to a person listed in paragraphs 5(f) or 5(g) above, or to any potential witness who is not

included in paragraphs 5(a)-(g) above, shall, prior to such disclosure, advise the person of the

contents of this Order and require each such person to whom such disclosure is made to execute

an undertaking in the form attached hereto as Exhibit A. All such undertakings shall be retained

by counsel for the Party who discloses Confidential Information in this way. Further, the Party

providing the witness with Confidential Information must take reasonably prudent steps to retrieve

or to determine that the witness has not retained a copy of such information.

           7.      The non-producing Party may request a change in the designation of any document

or other materials designated as “Confidential” by giving written notice to the producing Party or

third-party making the designation. The Parties and/or third-parties shall attempt to resolve in

good faith the dispute by meeting and conferring. In the event that the dispute is not resolved,

either Party and/or the third-party shall move the Court for a determination as to whether the

designation is appropriate. The Party or third-party asserting that the document or information is

Confidential shall have the burden of proving that the information in question is within the scope

of protection afforded by Fed. R. Civ. P. 26(c). The disputed documents or other materials shall




{M0912788.1}                                         4
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 5 of 8 PageID #: 221




be treated as so designated pending a ruling from the Court. However, if the producing Party or

third-party chooses not to raise the issue with the Court, the document or information in question

will lose the proposed designation.

           8.    Any Party or third-party may consent to have any documents or other materials that

it previously designated as “Confidential” removed from the scope of this Order by so notifying

counsel for the other Parties in writing or by so stating on the record at any hearing or deposition.

Nothing contained in this Order shall prevent any Party or third-party from disclosing its own

Confidential Information as it deems appropriate in accordance with the terms of this Order.

           9.    No action taken in accordance with the Order shall be construed as a waiver of any

claim or defense in the action or of any position as to discoverability or admissibility of evidence.

           10.   If a Party intends to file a document containing confidential information with the

Court, this Order grants leave to make such filing under seal in compliance with Local Rule

13.05(A) and/or the Electronic Case Filing/Case Management procedures manual. Prior to

disclosure at trial or a hearing of materials or information designated “Confidential,” the Parties

may seek further protections against public disclosure from the Court.

           11.   The provisions of this Order shall not terminate at the conclusion of this litigation.

Within 60 days of the conclusion of this litigation, including any appeals, each Party shall either

destroy all documents designated by the opposing Party as “Confidential” or confirm with the

producing Party that the material will be confidentially stored as part of the client file as required

by Mo. Rule. 4-1.22. Notwithstanding anything herein, counsel for the Parties shall be entitled to

retain a set of all documents filed with the Court and all correspondence generated in connection

with the action, including one copy of documents designated as “Confidential.”




{M0912788.1}                                       5
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 6 of 8 PageID #: 222




           12.   The inadvertent production or disclosure of any privileged or otherwise protected

information by any Party shall not constitute, or be considered as a factor suggesting, a waiver or

impairment of any claims of privilege or protection, including but not limited to the attorney-client

privilege and the protection afforded to work product materials. Any Party who inadvertently

discloses documents that are privileged or otherwise immune from discovery shall, promptly upon

discovery of such inadvertent disclosure, so advise the receiving Party and request that the

documents be returned. The receiving Party shall return such inadvertently produced documents,

including all copies, within ten (10) days of receiving such a written request. The Party returning

such inadvertently produced documents may thereafter seek reproduction of any such documents

pursuant to applicable law.

           13.   This Order is subject to revocation and modification by order of the Court, upon

written stipulation of the parties, or upon motion and reasonable notice. Nothing in the Order shall

be construed to prevent a Party from seeking such further provisions enhancing or limiting

confidentiality as may be appropriate.

           14.   The obligations imposed by the Order shall survive the termination of this action.

           15.   Any documents or other materials designated as “Confidential” and filed with the

Court under seal will be returned to the parties from the office of the Clerk of Court sixty (60) days

following the conclusion of this litigation.


Dated: September 25, 2020




{M0912788.1}                                      6
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 7 of 8 PageID #: 223




SO STIPULATED:

MATHIS, MARIFIAN & RICHTER, LTD.           LEWIS RICE, LLC

s/ Mark S. Schuver                         /s/ Philip J. Mackey
Mark S. Schuver, #34713MO                  Philip J. Mackey, #48630MO
Natalie T. Lorenz, #65566MO                Michael L. Jente, #62980MO
23 Public Square, Suite 300                600 Washington Ave., Suite 2500
Belleville, Illinois 62220                 St. Louis, MO 63101-1311
Telephone: (618) 234-9800                  Telephone: (314) 444-1343
Facsimile: (618) 234-9786                  Facsimile: (314) 612-1343
E-mail: mschuver@mmrltd.com                E-mail: pmackey@lewisrice.com
        nlorenz@mmrltd.com                           mjente@lewisrice.com

Attorneys for Plaintiff Mark Horton        Attorneys for Defendant Midwest Geriatric
                                           Management, LLC



IT IS SO ORDERED



 /s/ Jean C. Hamilton
____________________________________                          September 29, 2020
                                                           ________________________
The Honorable Jean C. Hamilton                             Date
U.S. District Court Judge




{M0912788.1}                           7
  Case: 4:17-cv-02324-JCH Doc. #: 44 Filed: 09/29/20 Page: 8 of 8 PageID #: 224




                                           EXHIBIT A

                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           I, _________________________________________ [print or type full name], of

______________________________________ [print or type full address] declare under penalty

of perjury that I have read in its entirety and understand the Stipulated Protective Order that was

entered by the United States District Court for the Eastern District of Missouri in the case entitled

Mark Horton v. Midwest Geriatric Management, LLC, Case No. 4:17-CV-2324, and I understand

that I am authorized to receive Confidential Information subject to that Stipulated Protective Order.

I agree to comply with and be bound by the obligations and conditions of that Stipulated Protective

Order. I agree to submit to the jurisdiction of the United States District Court for the Eastern

District of Missouri for all disputes arising out of or relating to the Stipulated Protective Order

and/or the disclosure or receipt of Confidential Information under that Stipulated Protective Order.




           Executed this ____day of _______________, 20__, in the State of ___________________.


                                              Signature:_______________________

                                              Printed Name:____________________




{M0912788.1}                                     8
